DETAILED ACTION
	This Office Action is responsive to the December 8, 2021 Amendment ("Amendment") and arguments and remarks ("Remarks") traversing the September 8, 2021 Non-Final Rejection ("Non-Final Rejection"). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. 
Response to Arguments
Claims 1-6 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘135 (US 20060232135 A1) in view of Takahashi (US 20110070476 A1) and further in view of Kim ‘531 (US 20110189531 A1). Applicant argues that the cited prior art fails to teach the amended claim language, particularly the language requiring that the divider has a first side surface formed as a flat plane and in contact with the side surface of the first power storage cell, and the divider has a second side surface formed as a flat plane and in contact with the side surface of the second power storage cell. This argument is persuasive in view of the Amendment and the rejection is withdrawn.
	New grounds of rejection are asserted below in view of the amended claim language.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (EP2031672B1) in view of Kim (US 20110189531 A1). Copies of cited foreign patent documents are attached.

	Regarding claim 1, Uchida discloses a power storage device (“battery assembly,” title) comprising a first power storage cell and a second power storage cell, the first power storage cell and the second power storage cell being spaced from each other in a predetermined direction and located so that a side surface of the first power storage cell and a side surface of the second power storage cell face each other (Fig. 3, battery cells 1, [0045]), a single divider (Fig. 3, thermally-conductive member 3, [0045]) made of a thermoplastic resin (thermoplastic can be used in the thermally-conductive member, [0035]) and interposed between the side surface of the first power storage cell and the side surface of the second power storage cell, wherein the divider has a first side surface formed as a flat plane and in contact with the side surface of the first power storage cell, and the divider has a second side surface formed as a flat plane and in contact with the side surface of the second power storage cell (Fig. 3, contact is made 
    PNG
    media_image1.png
    725
    798
    media_image1.png
    Greyscale

Annotated Fig. 3 of Uchida
	Uchida teaches spacers made of hard polypropylene chips that are buried within the divider in the predetermined direction (Figs 6-7, chips 35, [0061]-[0062]). Therefore, Uchida does not teach a spacer made of an inorganic material. Uchida additionally fails to teach that the spacer passes through the divider from the first side surface to the second side surface, wherein the spacer has a first end face in contact with the side 
In the same field of endeavor, Kim discloses an analogous art of a secondary battery module (title) with a plurality of unit cells (Fig. 1B, [0010], cells 110), a divider (Fig 1B, [0010], barrier 120), and an inorganic spacer ([0051], spacers 140 made of silicon), wherein the divider and spacer are located between adjacent unit cells ([0010]).  Kim teaches embodiments in which the spacer passes through the barrier in a direction corresponding to the predetermined direction, from the first surface to the second surface (Fig. 1F). Kim  further teaches a spacer with a protrusion (Fig. 1E, [0011], protrusion 142) that fits into a spacer hole (Fig. 1D, [0048], spacer hole 121), wherein the protrusion and spacer hole both extend through the barrier and contact the side surface of each battery cell (Figs. 1F, [0053], protrusion is in close contact with unit cells). Kim further teaches protrusions with inserts (Fig. 1E, [0048], inserts 142a) that are fitted into corresponding insert holes (Fig. 1D, [0048], insert holes 121b), wherein the insert holes are part of the spacer hole (Fig. 1D, [0048]). See annotated Figs. 1D and 1E of Kim. The spacers with protrusions and inserts and spacer holes with insert holes have the benefit of securely fixing the spacer in the barrier and preventing the spacer from being moved or rotated ([0048]).


    PNG
    media_image2.png
    890
    900
    media_image2.png
    Greyscale
Annotated Fig. 1D of Kim 
    PNG
    media_image3.png
    765
    796
    media_image3.png
    Greyscale

Annotated Fig. 1E of Kim
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Uchida by substituting the hard resinous chips for the inorganic silicon spacers with protrusions and inserts taught by Kim, with the predictable result that such a substitution would more securely fix the spacers into the divider and prevent rotation of the spacer as taught by Kim ([0048]), thereby providing modified Uchida with a substituted spacer made of an 

	Regarding claim 2, Uchida teaches that the divider defines an opening passing through the divider in the predetermined direction (Figs. 6-7, holes 36, [0062]), and the spacer is disposed inside the opening by press-fit (chips are fitted into insertion holes, [0062]). 

Regarding claim 3, Uchida teaches that the spacer is columnar (“cylindrical,” [0062]) in shape extending in the predetermined direction (Figs. 6-7).

Regarding claim 4, Uchida teaches that the side surface of the first power storage cell has a central portion and an outer circumferential portion (Fig. 1, side surface 12, [0046]), the central portion being located at a center of the side surface of the first power storage cell in an in-plane direction orthogonal to the predetermined direction, the outer circumferential portion defining an outer circumference of the side surface of the first power storage cell in the in-plane direction, and a first distance between the spacer and the central portion in a reference direction is shorter than a second distance between the spacer and the outer circumferential portion in the 

    PNG
    media_image4.png
    645
    774
    media_image4.png
    Greyscale
Annotated Fig. 6 of Uchida
	
Regarding claim 5, Uchida discloses a power storage device (“battery assembly,” title) comprising a first power storage cell and a second power storage cell, the first power storage cell and the second power storage cell being spaced from each other in a predetermined direction and located so that a side surface of the first power storage cell and a side surface of the second power storage cell face each other (Fig. 3, 
	Uchida teaches spacers made of hard polypropylene chips that are buried within the divider in the predetermined direction (Figs 6-7, chips 35, [0061]-[0062]). Therefore, Uchida does not teach spacers made of an inorganic material. Uchida additionally fails to teach that the spacers pass through the divider from the first side surface to the second side surface, wherein the spacers have a first end face in contact with the side surface of the first power storage cell and a second end face in contact with the side surface of the second power storage cell.
In the same field of endeavor, Kim discloses an analogous art of a secondary battery module (title) with a plurality of unit cells (Fig. 1B, [0010], cells 110), a divider (Fig 1B, [0010], barrier 120), and inorganic spacers ([0051], spacers 140 made of silicon), wherein the divider and spacers are located between adjacent unit cells ([0010]).  Kim teaches embodiments in which the spacers pass through the barrier in a direction corresponding to the predetermined direction, from the first surface to the second surface (Fig. 1F). Kim further teaches spacers with protrusions (Fig. 1E, [0011], protrusion 142) that fits into spacer holes (Fig. 1D, [0048], spacer hole 121), wherein the 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Uchida by substituting the hard resinous chips for the inorganic silicon spacers with protrusions and inserts taught by Kim, with the predictable result that such a substitution would more securely fix the spacers into the divider and prevent rotation of the spacer as taught by Kim ([0048]), thereby providing modified Uchida with a substituted spacer made of an inorganic material, disposed to pass through the divider from the first side surface to the second side surface, that has a first end face in contact with the side surface of the first power storage cell and a second end face in contact with the side surface of the second power storage cell. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).

Regarding claim 6, Uchida teaches that the plurality of the spacers are located to satisfy a relationship of point symmetry about a predetermined location in a plane . 

    PNG
    media_image5.png
    645
    702
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 







/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729